Citation Nr: 1017968	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Additional evidence and statements were submitted or obtained 
following the issuance of the most recent supplemental 
statement of the case dated in August 2008.  As the evidence 
is not pertinent to the claim decided herein, it is not 
necessary to solicit a waiver of RO jurisdiction.  See 
38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  The U.S.S. Oklahoma City engaged in combat.  

2.  The Veteran does not have PTSD that is related to an in-
service stressor. 

3.  The Veteran has an acquired psychiatric disorder, other 
than PTSD, which is not related to service. 


CONCLUSION OF LAW

An acquired psychiatric condition, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  

The evidence shows that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including PTSD.  In 
Clemons the United States Court of Appeals for Veterans 
Claims (Court) held that, in determining the scope of a 
claim, the Board must consider the claimant's description of 
the claim; symptoms described; and the information submitted 
or developed in support of the claim.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has 
re-characterized the psychiatric issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  This does not prejudice the 
Veteran as the claim originates from a May 2005 denial of 
service connection for a nervous disorder and as other 
psychiatric disorders were discussed in the August 2008 
supplemental statement of the case.  

Service connection for post traumatic stress disorder 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009). 

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  
The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2008).   

Service treatment records (STRs) show no complaints of, 
treatment for, or a diagnosis of a psychiatric disorder.  A 
November 1970 separation examination marked the Veteran's 
psychiatric system as normal.  

VA medical records and private treatment records include a 
March 1977 complaint of right leg problems.  The Veteran 
reported that he was thrown out of the back of a pick-up 
truck in June 1974 and his body was wrapped around a traffic 
sign.  He was unconscious for a few moments and awoke on the 
ground before the rescue squad arrived.  He described that he 
got car-sick and hyperventilates when he has to ride in a 
car.  He stated that he felt tense and nervous much of the 
time and cannot stand noise or aggravation.  He reported that 
he was impatient and could not sit still.  He was diagnosed 
with psychoneurosis with features of phobias, anxiety, and 
hyperventilation.  

In October 2000, the Veteran was evaluated by P. Knox, a 
clinical psychologist.  The Veteran reported that he had PTSD 
from the war and on top of that was thrown out of a truck in 
1974 after someone hit him from behind.  He said he had panic 
attacks for 25 years since the accident.  The diagnosis was 
anxiety disorder due to medical conditions.  On Axis III the 
psychologist listed past knee and leg fracture, current 
complaints of knee pain.  

In February 2003, he was diagnosed by W. Groff, M.D., as 
suffering from a panic disorder.  The Veteran reported to the 
physician that he had panic episodes since the Vietnam war.  
In October 2003, Dr. Groff diagnosed him as having fatigue 
with an anxiety component.  

At a VA outpatient treatment visit in May 2005, the Veteran 
reported that he was gunfire support in the Marine Corps and 
served in Vietnam.  He complained of a nervous breakdown.  He 
reported that he used Xanax for many years for anxiety and 
panic attacks.  Currently, he still had panic attacks, 
nightmares, flashbacks and felt like he was reliving his 
Vietnam experiences.  The diagnosis was PTSD/anxiety.  

In May 2005, the RO denied the Veteran's claim for a nervous 
condition finding that there was no evidence linking a 
current condition to service.  In August 2005, the Veteran 
asked that the RO reconsider the claim based on new evidence.  
He reported that a VA physician told him he suffered from 
PTSD due to service.  In light of the August 2005 VA 
treatment record described below, in which the examiner 
provided a diagnosis of PTSD due to military service, new and 
material evidence was received within one year of the May 
2005 decision, therefore, the Veteran's original claim for 
service connection for a nervous condition continues.  
38 C.F.R. § 3.156(b) (2009).

In August 2005, the Veteran had a VA psychiatry consult.  The 
Veteran reported that he served in Vietnam for 16 months.  He 
said he had PTSD-related symptoms since his return from 
Vietnam.  He reported ongoing nightmares about a 
military/combat theme.  The examiner diagnosed PTSD due to 
military service/alcohol dependence in full remission.  The 
examiner did not relate what stressor the diagnosis of PTSD 
was based on.  VA treatment records thereafter continue to 
show diagnoses of PTSD and, at times, anxiety.   

In a stressor statement dated in January 2006, the Veteran 
reported that his assignment was as a gunmount captain and 
that part of his duty required him to stand for daily watches 
every three out of four weeks.  He stated that approximately 
75 percent of his time on watch was spent engaged in firing 
shells toward the beach and inland areas of Vietnam.  He 
further reported that part of his duties included 
responsibility for the safety of gunmount crew and that it 
was very stressful and unsafe.  

In statements of January 2006 and November 2006, the Veteran 
indicated that he did not have one specific traumatic evident 
to justify his claim but asked that the constant stress of 
his environment as described in the stressor statement be 
considered in its entirety.  

During a July 2006 private psychiatric evaluation, the 
Veteran reported that he witnessed a man commit suicide by 
jumping overboard his ship in 1969.  He also reported that he 
saw a Phantom Jet crash and that his ship picked up the 
navigator.  He was diagnosed with PTSD; major depression, 
single episode, without psychosis; and alcohol dependence, in 
remission.  

Social Security Administration (SSA) records include an 
October 10, 2000 consultant note that showed that the Veteran 
was diagnosed with anxiety reaction with panic attacks.  On 
October 13, 2000, the veteran was diagnosed as having anxiety 
disorder due to a medical condition and "highly suspected" 
personality disorder.  Also included was a statement from K. 
Park, M.D., dated in September 2000, which outlined 
complaints the Veteran had since 1978 of hyperventilation, 
nervousness, insomnia, panic disorder, anxiety, and 
depression.  

In July 2008 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he had combat experience aboard the USS 
Oklahoma City offshore Vietnam for two weeks every month 
between June 1969 and November 1970.  He stated that the ship 
provided gunfire support to troops on land and that he 
worried about the guns exploding.  He stated there were no 
incidents of this happening.  He further reported that he 
witnessed bodies of dead Americans being pulled from the sea 
on two occasions but he could not provide any details.  He 
reported that another individual Sergeant S. Crisman was 
witnessed or was involved in the reported events.  The 
diagnosis was pain disorder associated with both 
psychological factors and a general medical condition.  The 
examiner noted that he Veteran did not meet the criteria for 
PTSD using the CAPS (Clinician Administered PTSD scale) and 
SCID (Structured Clinical Interview for DSM-IV).  He did not 
endorse any avoidance of numbing symptoms from criterion C 
although he did meet the criterion for a DSM-IV stressor 
based on his service aboard the U.S.S. Oklahoma off the shore 
of Vietnam when gunfire support was provided for troops 
onshore.  The examiner diagnosed pain disorder associated 
with both psychological factors and a medical condition and 
opined that the condition was due to the motor vehicle 
accident in 1974 when the Veteran was a civilian.  The 
examiner stated that the opinion was based on a review of the 
history and interview with the Veteran.  

The Veteran's DD214 shows that his last duty assignment and 
major command in the Marine Corps was the U.S.S. Oklahoma 
City.  He had one year and five months of foreign service.  
His MOS was rifleman.  Documentation in the claims folder 
shows that the Oklahoma City arrived at Yokosuka in December 
1968 and then into August 1969 provided naval gunfire support 
for troops in South Vietnam, gunfire operations against 
coastal targets in North Vietnam and anti-aircraft operations 
in North Vietnam.  The Veteran's service personnel records 
show that he arrived at Yokota Air Force Base in Japan in 
June 1969 and that he was assigned to the U.S.S. Oklahoma 
until November 1970.  He received the National Defense 
Service Medal, Vietnam Service Medal with one star, Vietnam 
Campaign Medal with device, and a Rifle Marksman Badge.  The 
official records do not show that the Veteran was awarded a 
personal or unit valor award, such as a Bronze Star Medal for 
Valor, a Purple Heart Medal, or a Presidential Unit Citation.  
The Veteran's service personnel records do not contain any 
indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with 
the enemy.  However, the evidence does show that the U.S.S. 
Oklahoma was engaged in combat while the Veteran was assigned 
to that ship.  

An applicable statute, 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  However, in Dalton v. Nicholson, 21 Vet. App. 23, 37 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) found that while § 1154(b) relaxes the 
evidentiary burden for a combat veteran with respect to 
evidence of an in-service occurrence of an injury, it does 
not create a statutory presumption that a combat veteran's 
disease or injury is automatically service-connected.  The 
Veteran must still provide competent evidence of a 
relationship between an injury in service and a current 
disability.

The Board finds the most probative evidence concerning PTSD 
is in the July 2008 VA examination report.  The examiner 
conducted a psychiatric examination, reviewed the Veteran's 
medical and mental health history and provided a diagnosis 
with an opinion supported by rationale as to why the Veteran 
did not have PTSD.  The examiner specifically found that the 
criteria for PTSD were not met and explained why while taking 
into consideration that the Veteran had a stressor that would 
support a DSM-IV diagnosis of PTSD.  This evidence outweighs 
the other medical evidence of record which provided diagnoses 
of PTSD.  The Board finds that the August 2005 VA psychiatry 
consult diagnosis of PTSD due to military service, which was 
subsequently carried forward in other VA treatment records, 
is not entitled to as great probative weight.  The VA 
examiner in 2008 conducted a detailed mental status 
examination and fully explained why the Veteran did not meet 
the criteria for a diagnosis of PTSD.  The outpatient record 
of August 2005 noted only that the Veteran served 16 months 
in Vietnam and that the Veteran reported PTSD symptoms.  The 
mental status examination findings reported in this 
examination are not as detailed as the 2008 examination and 
the examiner merely provided a conclusion that the Veteran 
had PTSD related to military service without providing 
support for the diagnosis and a rationale for the opinion.  
To the extent that the Veteran was diagnosed as having PTSD 
in May 2005 by VA and in July 2006 by a private practitioner, 
the Board finds that service connection is not warranted 
based on these diagnoses since the examiners did not provide 
an opinion, with a rationale, linking the condition to 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against finding that the Veteran has PTSD 
that is related to military service.  

In addition, to the extent that the VA examiner diagnosed a 
pain disorder, it was specifically linked to the Veteran's 
motor vehicle accident in 1974.  Again, an explanation for 
the opinion was provided by the examiner.  Accordingly, the 
Board finds this to be highly probative evidence against the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  To the extent that the Veteran has 
been diagnosed as having other psychiatric disorders, 
including psychoneurosis (March 1977), anxiety disorder due 
to medical conditions which were listed on Axis III as past 
knee and leg fracture, current knee pain (October 2000), 
panic disorder (February 2003), fatigue with an anxiety 
component (October 2003), anxiety (May 2005), and major 
depression (July 2006), the evidence does not show that these 
conditions are related to service.  There is no opinion 
supported by a rationale linking these conditions to service 
nor is there any evidence that the Veteran had a 
psychoneurosis to any degree within one year of discharge 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board recognizes that the Veteran believes he currently 
has a psychiatric condition that is related to service.  
Recently, the Federal Circuit issued Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. 
§ 1154(a) requires that the VA give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that he has a psychiatric condition that 
is related to service.  The Board also believes that the 
Veteran is sincere in expressing his opinion with respect to 
the etiology of the condition.  However, the Veteran has not 
claimed that he has medical training that would permit him to 
make a diagnosis or provide an opinion concerning the 
etiology of the condition.  As noted above, there is no 
indication that the Veteran had a psychiatric condition 
during service.  The STRs show no complaints of, treatment 
for, or a diagnosis of a psychiatric condition.  Moreover, 
the Board finds the absence of complaints of a psychiatric 
condition for years after service to be highly probative 
evidence against the Veteran's claim.  Moreover, the July 
2008 examiner's opinion detailed pertinent medical records, 
discussed the salient facts, and provided complete rationale 
for all conclusions presented, as noted in the discussion 
above.  Accordingly, even if the Veteran were competent to 
provide an etiological opinion, the VA medical opinion, which 
is supported by a detailed rationale, outweighs the Veteran's 
statements that he has a psychiatric condition that is 
related to service.  Consequently, the weight of the 
probative evidence is against the Veteran's claim for service 
connection for a psychiatric condition.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claim, 
service connection for a psychiatric condition, to include 
PTSD, must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Letters from the RO dated in March and November 2005 apprised 
the Veteran of the information and evidence necessary to 
establish his claim for service connection for a psychiatric 
condition.  He was also advised of the evidence that VA would 
seek to provide and of the information and evidence that he 
was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  
Although the Veteran was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for service connection.  

Regarding the duty to assist, STRs, VA treatment records and 
private treatment records have been obtained and associated 
with the claims file.  SSA records have also been obtained 
and associated with the claims file.  There is no indication 
that the Veteran has provided information to the RO about 
relevant records that are outstanding, accordingly, the Board 
finds that there is no duty to assist in that regard that is 
unmet.  In addition, the Veteran has been accorded a C&P 
examination, which was adequate as it was based on a review 
of the claims folder, an examination of the Veteran and as an 
opinion with rationale was provided.  The Board is satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) is denied.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


